         Case 1:20-cv-08045-PAE Document 24 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MICHAEL AKSMAN,

                                      Petitioner,                     20 Civ. 8045 (PAE)
                        -v-
                                                                             Order
 GREENWICH QUANTITATIVE RESEARCH, LP,

                                      Respondent.


PAUL A. ENGELMAYER, District Judge:

       Respondent Greenwich Quantitative Research, LP has filed a cross-motion to confirm the

arbitration award. Dkt. 22. Petitioner’s opposition to the motion is due January 21, 2021. The

Court does not invite reply.


       SO ORDERED.

                                                            PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 7, 2021
       New York, New York
